Citation Nr: 1713627	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disability.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asthma.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from July 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran appeared and testified at a hearing at the RO before a Decision Review Officer in February 2014 and at a Board video-conference hearing before the undersigned Veterans Law Judge in January 2015.  Transcripts of these hearings are associated with the claims file.  

The Veteran's appeal was previously before the Board in November 2015 at which time the Board issued a decision denying the claims listed on the Title page of this decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In August 2016, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's November 2015 decision and remanded the Veteran's appeal to the Board.  Thus, the Veteran's appeal is currently before the Board for consideration of the Court's remand.

In addition, in the November 2015 decision, the Board remanded the Veteran's claim for service connection for sleep apnea for the issuance of a Statement of the Case.  However, in a May 2016 rating decision, the RO granted service connection for sleep apnea.  Consequently, the benefit sought on appeal was satisfied in full and there is no longer an issue on appeal for the Board to decide.  

The Board notes that, in August 2016, the Veteran submitted a Notice of Disagreement with a June 2016 rating decision's denial of service connection for a lumbar spine disorder and denial to reopen for service connection for diabetes.  It appears the RO is actively working the Veteran's appeal at this time.  Thus, the Board declines taking jurisdiction over that appeal for the sole purpose of remanding for issuance of a Statement of the Case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of service connection for a respiratory disorder and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence being in equipoise, reasonable doubt is resolved in the Veteran's favor in finding that his current Major Depressive Disorder is related to his active military service.


CONCLUSION OF LAW

Service connection for Major Depressive Disorder is warranted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder claimed as stress and psychological problems.  He had previously alleged that his mental health problems are due to stress over his respiratory and/or gastrointestinal disorders.  In other words, he had set forth a secondary service connection theory of entitlement.  However, to date, the Veteran has not established entitlement to service connection for his respiratory or gastrointestinal disorders.
As set forth in the Introduction of this decision, the Veteran's appeal was previously before the Board in November 2015 at which time the Board denied service connection for the Veteran's respiratory and gastrointestinal disorders, as well as his claimed psychiatric disorder as secondary to those disabilities.  The Veteran appealed that decision to the Court, which vacated and remanded the Board's November 2015 decision pursuant to a JMPR.  In the JMPR, the parties agreed that the Board failed to obtain adequate VA examinations with medical opinions as to the claims for service connection for respiratory and gastrointestinal disorders.  Thus, the parties agreed that those two claims needed to be remanded to obtain new VA examinations.  As to the claim for a psychiatric disorder, the parties agreed that this claim is inextricably intertwined with the other two claims because the Veteran asserts it is secondary to his respiratory and gastrointestinal disorders and, therefore, it also had to be remanded.  

On remand to the Board, however, the Veteran has submitted new evidence regarding his claim for service connection for a psychiatric disorder and now alleges that his current psychiatric disorder is directly related to his active military service.  Thus, the Veteran now alleges a different theory of entitlement, i.e., direct service connection.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In February 2017, the Veteran submitted via his attorney an affidavit and a medical report from a private psychologist, both dated in November 2016.  In his affidavit, the Veteran set forth that, while completing basic training at Fort Dix, New Jersey in 1969, they were frequently required to march through a field in preparation for their graduation ceremony that was extremely dry and dusty and on which the maintenance staff used white power-type pesticides.  Marching on this field would cause the dirt, dust and powder to fly up into their faces, and they would breathe it in.  He almost immediately began experiencing shortness of breath, coughing and discharge of phlegm.  Following the march, he "went on sick call and ended up being hospitalized for a few days at some point in September for a respiratory infection."  Afterward, he continued to experience significant respiratory issues while completing his basic training.  Other service-members began giving him a hard time about going to sick call so much and told him that he might get charged with dereliction of duty or malingering and end up dishonorably discharged if he continued to go to sick call, which could harm his job prospects for the rest of his life.  He "became terrified of being dishonorably discharged" such that he discontinued seeking treatment for his respiratory problems as basic training came to a close, although he continued to experience symptoms.  Thereafter, he "started to feel extremely anxious and depressed about the prospect of begin shunned" by his fellow service-members because he was "sick all of the time."  He felt "alone and abandoned" by them, and went into a "shell of depression" afraid to seek treatment for his continuing respiratory problems.  Even after discharge, he stated that, although he continued to experience the same symptoms as in service, he avoided formal treatment and took over-the-counter allergy and cough medications to treat himself out of fear of losing his "good standing" with employers and the people in his life.  He averred that the combination of his respiratory issues and the anxiety they caused him during service and thereafter "deeply impacted his everyday life to the point that he became a recluse." He was "constantly afraid" that the smallest sign of physical or emotional weakness would hurt the standing that he had with his employer and fellow employees and risk him "being abandoned again" the way he felt he had been after basic training.  Finally, he stated that the "feeling of being labeled a loser for not completing [his] term of service has been an ever-present force in [his] life since leaving Army."  

The November 2016 private psychologist's report indicates the Veteran was interviewed and his claims file was reviewed by the psychologist and a detailed history from both were set forth in the report.  Based upon his interview with the Veteran and review of the claims file, this psychologist opined that it is at least as likely as not that the Veteran developed a Major Depressive Disorder as a result of the limitations of physical functioning imposed by his respiratory ailment and resulting hospitalization while he was on active duty with the Army.  As he put it, his depression was directly related to his feelings of being less than because of his physical limitations, i.e., "The fear of falling behind forced marches, me being pointed out, being chastised in front of other soldiers, not being able to keep up because of flat feet, and not being physical enough to keep up."  The psychologist stated, "[a]s the record clearly shows, the Veteran has never overcome this feeling, which at least as likely as not morphed into a Major Depressive Disorder during service."  The psychologist also noted that the Veteran has been diagnosed with posttraumatic stress disorder (PTSD) due to a motor vehicle accident and that this condition is distinct from his service-related psychiatric disability and was not considered for the purposed of this evaluation.  

Although this medical report is favorable to the Veteran, the Board reflects that the remainder of the evidence of record does not support service connection on a direct basis.  The Veteran's service treatment records are silent for complaints, findings, treatment or diagnosis related to a psychiatric disorder, including his separation examination conducted in January 1972.  

The first post-service medical evidence of mental health issues is a December 2000 private physician's report that refers to another private physician's October 2000 report detailing the Veteran's psychiatric problems that began due to work-related issues between January and June of 2000 when he did not get a job as manager at a certain company, but instead was forced to become an installer; then he was accused by the district manager of becoming "shiftless and lazy" to which he felt his reputation was being damaged; and then, at a meeting in June 2000, he had an emotional breakdown where he become upset, tearful and very concerned about what was happening.  It was noted that a Progress Note dated June 23, 2000 indicated the Veteran was having a nervous breakdown due to stress at work, that he felt that he became singled out because of his race, age and medical problems, and that he was assigned hours that he could not function because of his diabetes and he felt stressed.  The assessment was that the Veteran has the psychiatric condition listed in the other physician's report.  

In November 2001, the Veteran underwent an initial Mental Health Assessment.  It is noted that the Veteran was put on Paxil and Remeron in June 2000.  He reported having trouble with excessive worrying, relaxing and excessive irritability for the past couple of years related to several medical problems he also developed during that period of time including asthma, diabetes and gastrointestinal problems.  It was noted that his mental state had worsened somewhat in recent months as he has lost his job in a big lay-off in March 2001.  Notably, although mentioning he was involved in a lawsuit with a prior employer because of an "injury" (excess pressure from one supervisor causing stress) he suffered at a job prior to his last one, there is no mention of the "emotional breakdown" in June 2000 that is mentioned in the December 2000 private physician's record.  He was assessed to have generalized anxiety disorder.  Primary care physician treatment notes thereafter, however, noted a diagnosis of affective disorder.  Finally, in May 2004, the Veteran was seen for consultation in Mental Health after a two year absence for anxiety and depression and other symptoms related to a motor vehicle accident he was in with his wife a month earlier.  He was diagnosed to have posttraumatic stress disorder (PTSD) related to this accident.  

In addition, in April 2002, the Veteran underwent VA examination in conjunction with his claim at which he reported that he started having job-related problems a year ago with his supervisor and, at that time, he came down with depression.  He was taking Paxil and reported his depression was under reasonable control but he still had some anxiety, was somewhat withdrawn with poor sleep, and had feelings of helplessness, hopelessness and worthlessness, poor energy, poor concentration and irritability. As a result of this examination, he was diagnosed to have major depression.  

Furthermore, the Veteran provided lay testimony that his depression stemmed from his medical problems that started while serving in the military.  See May 7, 2013 Correspondence.  At the February 2014 RO hearing, the Veteran testified that he never reported any kind of mental health condition while in the active service and that no doctor has offered a medical opinion saying that his mental health conditions are related to his active service.  Rather he stated that his contention is that his major depression is secondary to his other claimed conditions of asthma and GERD and that it is not directly related to his military service.  At the Board hearing in January 2015, the Veteran testified that he began having psychological problems on getting sick in 2001 when his respiratory and stomach problems worsened that he put himself "into a fight or flight situation" where he "just quit working" at his job where he had worked for 20 years and went into an emotional shell.  He further stated that "everything just built up so much that I could not perform any more the tasks of doing the job, so I quit.  And tried to look for something that was less taxing on my body."  He explained that he went to the VA hospital and explained his problems to a nurse practitioner and they started giving him Paxil and Remeron which was for depression, which was in 2000 or 2001.  He also testified that he was being treated in 1998 or 1999 by a private hospital for depression, which continued until he started using the VA in 2001.  

Initially, the Board notes that the treatment records clearly demonstrate that the diagnosis of PTSD is related to the motor vehicle accident that he and his wife were involved in in April 2004.  See May 13, 2004 Mental Health Consult note.  This is also supported by the November 2016 private psychologist's psychiatric evaluation as well.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD is related to his military service or secondary to his claimed respiratory and gastrointestinal disorders.

As for his major depression or generalized anxiety disorder, there is evidence, described above, which does not support the claim as it demonstrates that the Veteran's current psychiatric problems did not manifest until approximately 2000 and that they were either related to job-related stress or to medical issues he was having at that time.  In fact, when the Veteran was treated in October 1998 for the onset of his diabetes mellitus, type II, the hospital records clearly show he denied having any psychiatric symptoms and there was no significant past medical history reported.  Furthermore, private treatment records prior to the December 2000 private physician's report fail to record complaints or diagnosis of any mental health problems.  The Veteran himself reported at the April 2002 VA examination a one-year history of problems, as well as only a history of mental health symptoms for the "past couple of years" at the November 2001 VA Mental Health Assessment.  The December 2000 private physician's report clearly demonstrates the Veteran had an emotional breakdown related to job-related stress in June 2000.  In addition, the mental health treatment records clearly show the Veteran's report that his depression and stress started around the time of his medical conditions and that they contributed to his stress.  

Significantly, by his own testimony at the February 2014 RO hearing, the Veteran clearly set forth his contention that his current psychiatric disorder was secondary to his medical issues, and he specifically denied it was related to his military service.  Although not as clear at the January 2016 Board hearing, the Veteran's testimony again is that the onset of his condition was after service and caused by his respiratory and stomach conditions in that he could not handle the stress these conditions caused him so he quit his job.  Such evidence is in direct opposition to the Veteran's current testimony that he has had anxiety and depression in service and since service.  

However, the Board cannot overlook the very credible and probative medical opinion provided by the November 2016 private psychologist.  This medical opinion was based upon an interview with the Veteran and a review of the claims file.  The report is extremely detailed and sets forth excerpts from the evidence what the psychologist felt was supportive of his findings.  The psychologist also gave a well-reasoned rationale for the opinion provided.  Thus, the Board finds that the opinion provided is well-supported and well-reasoned and is afforded a high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

As there is both negative and positive evidence against the Veteran's claim that his current Major Depressive Disorder is directly related to his active military service, the Board finds that the evidence of record in equipoise.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Consequently, in resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's Major Depressive Disorder.  Thus, the appeal is granted.


ORDER

Entitlement to service connection for Major Depressive Disorder is granted.


REMAND

As set forth in the Introduction of this decision, the Veteran's appeal was previously before the Board in November 2015 at which time the Board denied service connection for the Veteran's respiratory and gastrointestinal disorders.  In the JMPR, the parties agreed that the Board failed to obtain adequate VA examinations with medical opinions as to the claims for service connection for respiratory and gastrointestinal disorders.  Thus, the parties agreed that those two claims needed to be remanded to obtain new VA examinations that are adequate for rating purposes.  

In January 2017, as discussed above, the Veteran submitted new evidence regarding his claim for a psychiatric disorder allowing the Board to render a decision on that claim.  However, as to the claims for service connection for respiratory and gastrointestinal disorders, he emphasized his agreement that these claims should be remanded for VA examinations.

Consequently, the Board herein remands the Veteran's claims for remand to comply with the Court's order and the JMPR in obtaining VA examination with adequate medical opinions to determine the exact nature and etiology of the Veteran's respiratory and gastrointestinal disorders, specifically his claimed COPD/asthma and GERD.  

The Board notes with regard to his claim for COPD and asthma that the medical evidence appears to indicate that these terms have been used interchangeably to describe the Veteran's respiratory disorder.  In fact, VA treatment records show a Past Medical History of COPD but then an Assessment of asthma.  A December 2000 private physician's report shows a diagnosis of COPD with chronic industrial asthma, although the Past Medical History noted was bronchial asthma for two years.  This physician opined that this pre-existing condition of bronchial asthma had been aggravated and accelerated as a result of emotional stress, tension and industrial exposure to dust that the Veteran described being exposed to at his employment from January to June of 2000.  VA examiner in April 2002 provided a diagnosis of "chronic obstructive pulmonary disease, asthma."  In December 2013, a VA pulmonologist stated the Veteran's chronic pulmonary disease consisted of asthma and obstructive sleep apnea.

Furthermore, private treatment records do not show a diagnosis of any respiratory disorder until July 1999 (showing a past medical history of COPD but no treatment for this condition), although the Veteran has reported having symptom onset in and since service.  He relates his symptoms to exposure to dirt, dust and a white powdery substance (that he states was pesticide) during field marching exercises during basic training, although there are no service treatment records showing any evidence of asthma in service.  The Veteran contends that this exposure led to him being hospitalized in September 1965 and there is a record of inpatient treatment in September 1965 for two days for an "infection, upper respiratory (diffuse), acute-treated, cured."  In addition, the Veteran has reported that on two subsequent examinations in service, including his separation examination, he was told he had wheezing in his lungs, but no treatment was given.  However, there is no notation in the service treatment records that examination of the Veteran's lungs was positive for wheezing or that he was ever treated for such.  Significantly, the Veteran's separation examination report from January 1972 is in the claims file and does not show that any abnormality of the lungs was noted on examination.  There is, however, one sick call note in October 1970 where the Veteran had vague complaints of pain in the center of his chest since playing football the day before, but no objective findings were noted.  In December 2013, the Veteran reported such a history to his VA pulmonologist pinpointing such in-service events as the beginning of his asthma.  He reported that, in approximately 1997, he started care at VA and was finally diagnosed to have asthma during this evaluation.  The VA physician's assessment was that the Veteran has chronic pulmonary disease consisting of asthma and obstructive sleep apnea and that his asthma had its onset during military service and unfortunately was not diagnosed until 25 plus years later.

As for the Veteran's stomach problems, the Veteran claims the onset of his stomach problems was in service and that these were caused by his exposure to the dirt, dust and white powder on the marching field.  The Veteran testified that he went to sick call and was given some type of "pills" but there is no record of treatment for this condition in service and no finding of any gastrointestinal abnormality at the time of the Veteran's separation examination in January 1972.  However, the Veteran has also testified that he mainly treated this condition with over-the-counter medications over the years and it was not until the VA examination in April 2002 that he was actually diagnosed.  In contrast, the earliest VA Primary Care treatment note from August 2001 shows a Past Medical History of gastroesophageal reflux disease although the private medical records are silent for a diagnosis.  On VA examination in April 2002, he was diagnosed to have GERD and gastritis.  In addition, VA treatment records indicate he was found to have H. Pylori gastritis on upper esophagoduodenoscopy (EGD) in January 2009 and underwent antibiotic treatment thereafter. 

In addition to reporting an onset of symptoms in service, the Veteran has also reported a continuity of symptoms since service.  However, the Veteran explains that he did not seek treatment in service or for many years after his discharge from service for his respiratory or stomach problems because of being teased and picked on by other service-members during boot camp who told him he would be dishonorably discharged because of going to sick call too much and be charged with malingering or dereliction of duty.  Thus, although he reported having episodes of respiratory attacks (mainly after playing sports), he self-treated those episodes with over-the-counter medications and eventually stopped playing sports.  He also reported self-treating his stomach condition with over-the-counter medications until being diagnosed at VA.

In addition, the evidence of record demonstrates that the Veteran has a long history of smoking.  The earliest post-service medical evidence from October 1998 shows the Veteran had a positive history of smoking one pack per day for 20 years.  The December 2000 private physician's report shows the Veteran reported he stopped smoking three years ago.  At the April 2002 VA examination, the Veteran reported smoking one pack per day for the past 30 years having started in service and quitting 4 years before.  At a March 2013 VA Pulmonary consultation, the Veteran reported quitting smoking 15 years ago after smoking for 20 years.  In contrast, the December 2013 Pulmonary note shows the Veteran reported smoking one-half pack a pack for 10 years from approximately 1993 to 2003, which is notable inconsistent with his prior history reported.  

Before examinations are provided, efforts should be made to obtain the Veteran's diagnosing treatment records for his asthma as those treatment records are not of record and are relevant to his claim.  The Veteran reported in December 2013 diagnosis of his asthma at VA approximately in 1997.  At the February 2014 RO hearing, the Veteran reported first receiving treatment in 2001 at VA.  However, the first VA treatment records showing the Veteran established care at VA are from the VA Medical Center in East Orange, New Jersey from June 2001, and they show he already had an established diagnosis of asthma.  Thus, these records do not contain the diagnosing treatment records.  Moreover, his private treatment records show a diagnosis of COPD appeared in his Past Medical History in July 1999 but clearly he was not being treated for this condition by that medical provider.  Furthermore, at the Board hearing in January 2015, the Veteran testified he was given his first inhaler at a private hospital in New Jersey and then was treated at VA sometime in 1998.  

It would be helpful to obtain the initial diagnosing treatment records of the Veteran's asthma.  On remand, ask the Veteran to specifically identify what VA medical facility he was attending at the time of his initial diagnosis of asthma as it clearly was not the East Orange VAMC.  If it turns out it was a private medical care provider, the Veteran should provide a release for VA to obtain those records.

Accordingly, the case is REMANDED for the following action:

1. Please contact Veteran and ask him to identify all outstanding VA and non-VA treatment records, including the name of the VA medical facility where he was first diagnosed to have asthma in approximately 1997 as he reported in December 2013 to his VA pulmonologist.  The Veteran should be advised to provide a release form for VA to obtain any identified private treatment records.

2. Please obtain all outstanding VA and non-VA treatment records, including VA treatment records prior to 2001 (at which the diagnosis of asthma was given).

3. After steps 1 and 2 are complete, please schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination.

Respiratory examination - After reviewing the file and conducting any necessary testing, the examiner should identify all respiratory diagnoses (excluding sleep apnea) (shown in the available medical records as diagnosed alternative or together as asthma and COPD).  If the examiner diagnoses the Veteran to have only one respiratory disorder, then the examiner should provide an explanation as to why it is not appropriate to diagnose any other respiratory disorder.

Then the VA examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination, and to specifically include any respiratory disorder diagnosed since this claim was filed, to include asthma and COPD, is related to any injury, disease or event incurred during service.  In rendering an opinion, the examiner should consider and discuss as necessary:  the Veteran's reported exposure to dirt, dust and a white powder he states was pesticide during boot camp in 1969 and the symptoms that caused; the in-service inpatient treatment for two days in September 1969 for an upper respiratory infection; the in-service treatment in October 1970 for vague complaints of chest pain after playing football the day before; the Veteran's report of being told at two examinations of having wheezing in his lungs (although there is no such findings and no treatment noted in the service treatment records); the Veteran's report of onset of asthma symptoms in service (especially of having episodes after playing sports) and a continuity of symptoms thereafter until being diagnosed in approximately 1997; the medical records showing a formal diagnosis of a respiratory disorder (if any); and evidence of a history of smoking cigarettes (a 20 pack history with Veteran quitting in approximately 1998).  

Stomach Examination - After reviewing the file and conducting any necessary testing, the examiner should identify all diagnosed gastrointestinal disorders (shown in the available medical records as GERD and gastritis).  Then the VA examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder, to include GERD and gastritis, found on examination is related to any injury, disease or event incurred during service.  In rendering an opinion, the examiner should consider and discuss as necessary:  the Veteran's reported exposure to dirt, dust and a white powder he states was pesticide during boot camp and the symptoms that caused; the Veteran's report of an onset in service and a continuity of symptoms since service; the Veteran's report of the use of over-the-counter medications to self-treat; and the medical records showing a formal diagnosis of a gastrointestinal disorder (specifically GERD and/or gastritis) and treatment for H. Pylori gastritis in 2009.  

The examiner(s) should provide a complete explanation for all opinions given.  If an examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. After all the above development has been completed, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


